On the 12th of May, 1923, Wilhelmina Staiger made her last will and testament, in which Frank V. Baldwin was named as executor. The will was drawn by Judge Lorenz Zeller, and he and his wife were the attesting witnesses. Mrs. Staiger died on the 6th of November, 1923. At and for some time prior to her death she owned a house located at 11 East One Hundred and Twenty-eighth street, New York city, which was occupied by herself and her daughter, Julia Stretz, and family. Mrs. Stretz was her only next of kin and heir at law.
There were two safes in the house — a wall safe in a closet in the bedroom on the second floor which was occupied by the decedent, and a safe in a room adjoining the bedroom. A short time before Mrs. Staiger's death she had a conversation with Judge Zeller as to her will and, according to his testimony, she stated to him: "* * * my son-in-law I think has got the combination to the safe. * * * I have taken my will out of the safe and put it in the vault in the wall, which is a kind of a safe, and I am the only one that has a key to that." This testimony was objected to; objection overruled, and exception taken.
The witness Perschke, brother of the testatrix, testified that a few days before the death of decedent she said to him that she had made a will and that it was in "a place where neither Julia nor Frank, meaning her daughter or son-in-law, had any key to reach it to get out that will." *Page 471 
This testimony was also objected to; objection overruled, and exception taken.
The safes in the house were opened after the death of Mrs. Staiger but the will could not be found, nor was any will ever found notwithstanding the fact that a thorough search was made by a messenger from the surrogate's office, an assistant to Judge Zeller, and a representative of the State Tax Commission.
Some time after decedent's death, a petition was presented to the Surrogate's Court which set up the making of the will and then alleged that it was either lost or destroyed by some one other than the testatrix, and asked that a copy of the will be admitted for probate. The probate of such paper was contested. A jury was called and it found in favor of the proponents. On appeal, the Appellate Division affirmed (two of the justices dissenting) the decree of the Surrogate's Court admitting the copy to probate on the ground that the original will had been lost or destroyed by some one other than the testatrix. The contestants appealed to this court.
I am of the opinion that the order of the Appellate Division and the decree of the Surrogate's Court must be reversed and case remitted to Surrogate's Court for new trial.
There is no evidence whatever that the will of the testatrix was either in existence at the time of her death or that it had been fraudulently destroyed prior thereto.
One clause of the will disinherited the daughter and this fact undoubtedly influenced the jury in its verdict. But a mere suspicion, coupled with an opportunity, that the daughter either acting for herself or some one acting in her behalf, destroyed the will is not evidence of that fact. Before a lost or destroyed will can be admitted to probate there must be evidence to justify a finding that the will was in existence at the time of a testator's death or was fraudulently destroyed in his lifetime. *Page 472 
(Surrogates' Court Act, sec. 143.) If a will, shown once to have existed and to have been in the testator's possession, cannot be found after his death the legal presumption is that he destroyed it animo revocandi. (Collyer v. Collyer, 110 N.Y. 481;Matter of Cunnion, 201 N.Y. 123; Matter of Kennedy, 167 N.Y. 163;  Knapp v. Knapp, 10 N.Y. 276.) There is no proof that Mrs. Staiger destroyed her will, but when a will previously executed cannot be found after the death of a testator there is a strong presumption that it was revoked by the testator and this presumption stands in the place of positive proof. One who seeks to establish a lost or destroyed will assumes the burden of overcoming this presumption by adequate proof. It is not sufficient to show that a person interested to establish the intestacy had an opportunity to destroy a will. He must go further and show by facts and circumstances that the will was actually fraudulently destroyed. (Collyer v. Collyer, supra.)
The testimony, as to the alleged declarations of Mrs. Staiger prior to her death, attempting to establish the existence of the will at her death was incompetent and the admission thereof in evidence constituted error. That such declarations were not admissible was decided by this court in Matter of Kennedy
(supra). (See, also, Throckmorton v. Holt, 180 U.S. 552.)
The decree and the orders appealed from should be reversed and the case remitted to the Surrogate's Court for a new trial, with costs in all courts to abide the event.
HISCOCK, Ch. J., CARDOZO, POUND, CRANE, ANDREWS and LEHMAN, JJ., concur.
Ordered accordingly. *Page 473